Citation Nr: 0624502	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  05-10 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for Koch's disease.

2.  Entitlement to service connection for pneumonia.

3.  Entitlement to service connection for hearing loss 
disability.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for bronchitis.

6.  Entitlement to special monthly compensation (SMC) based 
on a need for regular aid and attendance.

7.  Entitlement to SMC based on housebound status.

8.  Whether new and material evidence has been received to 
reopen a claim of service connection for lumbago with 
neuralgia.
9.  Whether new and material evidence has been received to 
reopen a claim of service connection for rheumatoid 
arthritis.

10.  Whether new and material evidence has been received to 
reopen a claim of service connection for cataract.

11.  Whether new and material evidence has been received to 
reopen a claim of service connection for hyperopic compound 
astigmatism.

12.  Whether new and material evidence has been received to 
reopen a claim of service connection for malnutrition.

13.  Whether new and material evidence has been received to 
reopen a claim of service connection for peripheral 
neuropathy or polyneuritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who had recognized active service 
in the Philippine Commonwealth Army from October 1941 to 
December 1942 and from August 1945 to March 1946.  He was a 
prisoner of war (POW) from May 1942 to December 1942.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Manila, the Republic of the Philippines Department of 
Veterans Affairs (VA) Regional Office (RO).  In July 2006, 
the Board granted a motion to advance the case on the Board's 
docket due to the veteran's advanced age. 

In February 2005, the RO issued a statement of the case 
addressing the veteran's notice of disagreement with a denial 
of an increased rating for ischemic heart disease.  He did 
not perfect his appeal of that issue (an April 2005 
substantive appeal was specifically limited to the 13 issues 
listed above).  Hence, this matter is not before the Board.

The issue of entitlement to SMC based on housebound status 
and the issues of whether new and material evidence has been 
received to reopen claims for service connection for lumbago 
with neuralgia, rheumatoid arthritis, cataract, hyperopic 
compound astigmatism, malnutrition, and peripheral neuropathy 
or polyneuritis are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The veteran is not shown to have Koch's disease.

2.  Pneumonia was not manifest during service and it is not 
shown that any current pneumonia is related to service.

3.  The veteran is not shown to have hearing loss disability.

4.  Diabetes mellitus was not manifest during service or in 
the first post-service year, and it is not shown that any 
current diabetes mellitus is related to the veteran's 
service.

5.  Bronchitis was not manifest during service, and it is not 
shown that any current bronchitis is related to service.

6.  The veteran is not bedridden, or shown to be incapable of 
performing functions of daily living, including feeding, 
keeping clean. dressing and attending to the needs of nature, 
or shown to be so helpless as to need regular aid and 
attendance in order to protect himself from the hazards or 
dangers of his daily environment as a result of service-
connected disabilities.


CONCLUSIONS OF LAW

1.  Service connection for Koch's disease is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2005).

2.  Service connection for pneumonia is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2005).

3.  Service connection for hearing loss disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  Service connection for diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

5.  Service connection for bronchitis is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2005).

6.  The criteria for SMC based on the need for regular aid 
and attendance are not met.  38 U.S.C.A. §§ 1114, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.350, 3.352 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

With regard to the service connection and SMC issues decided 
herein, the veteran was advised of VA's duties to notify and 
assist in the development of the claims in a February 2004 
letter (prior to the initial rating decision).  This letter 
explained the evidence necessary to substantiate his claims, 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  The letter also 
specifically informed the veteran to submit any pertinent 
evidence in his possession.  See page 2 of the February 2004 
letter.  He has had ample opportunity to respond and 
supplement the record.  While he was not advised of the 
criteria governing effective dates of awards, he is not 
prejudiced by lack of such notice (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006)), as effective 
date criteria have no significance unless a claim is allowed, 
and the decision below does not do so.

The veteran's pertinent treatment records have been secured.  
The RO arranged for several VA examinations.  The veteran has 
not identified any pertinent evidence that remains 
outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claims.

Service Connection 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.

Certain chronic diseases, such as diabetes mellitus and 
organic disease of the nervous system (to include 
sensorineural hearing loss), when manifest to a compensable 
degree within a prescribed period after service (one year for 
diabetes mellitus and hearing loss) shall be presumed to have 
been incurred in service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
C.F.R. §§ 3.307, 3.309.  Notwithstanding such presumption, 
service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and competent (medical) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been repeatedly 
reaffirmed by the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. At 54.

The veteran's service medical records are negative for 
complaints or findings of Koch's disease, pneumonia, hearing 
loss, diabetes, or bronchitis.  A February 1946 report of 
physical examination prior to discharge notes that 
examination of the lungs was negative, examination of the 
ears revealed no abnormalities, the endocrine system was 
normal and a chest X-ray was negative.  A February 1946 
Affidavit for Philippine Army Personnel notes that, when 
asked to report all wounds and illnesses incurred, the 
veteran reported only malaria.

In a July 1990 Former POW Medical History report, the veteran 
indicated that he experienced hearing problems during 
captivity, but denied a history of pneumonia in captivity.  

Post-service medical evidence includes a July 1990 VA 
examination report which notes the veteran's complaint of a 
cough.  A chest X-ray revealed pulmonary infiltrations in 
both upper lobes, etiology undetermined.  The impression was 
left basal pleuropneumonitis.  No complaints or findings 
related to hearing loss or diabetes mellitus were noted.  The 
examination report notes that urinalysis was negative for 
sugar.  

In a July 1998 Former POW Medical History report, the veteran 
indicated that experienced both hearing problems and 
pneumonia during captivity.  

A July 1998 VA examination report notes no complaints of 
cough, pneumonia, hearing loss, diabetes, or bronchitis.  
Examination of the chest revealed clear breath sounds.  A 
chest X-ray revealed residual scarring in the upper lobes 
bilaterally.  The impression included chronic bronchitic 
changes with basal pneumonitis, increased from July 1990.

An October 2000 statement from the veteran's private 
physician notes that the veteran was hospitalized from 
October 6 to October 8, 2000, for treatment for diabetes 
mellitus.

In January 2004, the veteran submitted claims, in pertinent 
part, for service connection for Koch's disease, pneumonia, 
hearing loss disability, diabetes mellitus and bronchitis.

A February 2004 VA examination report notes the veteran's 
complaints of chronic cough.  It was noted that diabetes was 
diagnosed in 2002.  The diagnoses included Type II diabetes.  

In a March 2006 statement, the veteran reported that he had 
no other evidence to submit in support of his claims.

With respect to the claims seeking service connection for 
Koch's disease and hearing loss disability, service medical 
records are negative for complaints of findings related to 
these disabilities.  Moreover, there is no post-service 
medical evidence of these disabilities.  Accordingly, service 
connection for Koch's disease and hearing loss disability is 
not warranted.  See Gilpin, Brammer, supra.  

With respect to the issues of entitlement to service 
connection for pneumonia, bronchitis and diabetes mellitus, 
service medical records, including a February 1946 separation 
examination report, are negative for any complaints, 
findings, or diagnoses pertaining to any of these 
disabilities.  The veteran now has diabetes mellitus; 
however, the first medical evidence of diabetes mellitus, as 
noted above, is in 2000, many years after the veteran's 
discharge.  The veteran also has chronic bronchitic changes 
with basal pneumonitis; however, the first medical evidence 
of these findings, as noted above, is in 1990, many years 
after the veteran's discharge.  The evidence of record is 
negative for any medical opinion that any current pneumonia, 
diabetes mellitus, or bronchitis is related to the veteran's 
military service.

The Board finds that no additional development, to include a 
medical examination and/or opinion, is warranted based on the 
facts of this case.  In Paralyzed Veterans of America, et. 
al., v. Secretary of Veterans Affairs, the Federal Circuit 
noted that 38 C.F.R. § 3.159(c)(4)(i) contains a requirement 
that the claimant establish that he or she has suffered an 
event, injury, or disease in service in order to trigger VA's 
obligation to provide a VA medical examination or obtain a 
medical opinion.  Here, the Board finds that a medical 
opinion is not necessary to decide these claims, in that any 
such opinion could not establish the existence of the claimed 
diseases in service to which current disabilities could be 
related.

In reaching the above conclusions, the Board has considered 
the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claims, that 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

SMC Based on Need for Aid and Attendance

An award of SMC based on the need for regular aid and 
attendance of another person is warranted if the veteran's 
service-connected disability renders him so helpless or 
bedridden that he requires the assistance of another 
individual to accomplish basic daily functions.  38 U.S.C.A. 
§ 1114(l); 38 C.F.R. § 3.350(b).  Determination as to the 
need for aid and attendance must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: inability of a claimant to dress himself or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliance which by reasons of the particular disability 
cannot be done without aid; inability of the claimant to feed 
himself through the loss of coordination of upper extremities 
or through extreme weakness; inability to tend to the wants 
of nature; or incapacity, physical or mental, that requires 
care and assistance on a regular basis to protect claimant 
from the hazards or dangers incident to his daily 
environment.

"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions that the 
claimant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establishes that the claimant is 
so helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

The veteran's only service-connected disability is ischemic 
heart disease, which is rated 60 percent disabling.  The 
heart disability is not shown to have rendered him mentally 
or physically helpless in the performance of the activities 
of daily living or in protecting himself from the everyday 
hazards and dangers incident to his environment.  In this 
regard, the Board notes a February 2004 VA examination 
report, which reflects that the veteran is not bedridden, is 
still able to do most activities of daily living, and is able 
to protect himself from the hazards and dangers of his daily 
environment.  A February 2004 VA heart examination report 
notes that the veteran is able to still do light manual 
household chores, walk with a cane for 500 meters, and climb 
stairs slowly due to joint pain.  The examiner opined that 
the veteran's service-connected heart disability caused 
minimal to moderate interference with his daily activities.  
A February 2004 VA aid and attendance examination report 
notes that the veteran typically spends his day attending to 
his garden and watering his plants.  He also visits siblings, 
usually with a companion.  The examiner stated that the 
veteran has good coordination, can walk 500 meters by himself 
with a cane, and is able to raise both arms over his 
shoulders.  He is able to fasten his clothes, bathe and 
shave.  Furthermore, the examiner opined that the veteran's 
weakness and any restrictions on his activities are not 
solely due to his service-connected heart disability, but are 
also due to his nonservice-connected diabetes mellitus and 
age-related function decline.
Accordingly, the Board finds that the veteran's service-
connected disability alone is not shown to render him in need 
of regular aid and attendance of another person.  38 U.S.C.A. 
§ 1114(l); 38 C.F.R. § 3.350(b).  Thus, the Board finds that 
the preponderance of the evidence is against the claim of 
entitlement to SMC based on the need for regular aid and 
attendance.  38  U.S.C.A. § 5107(b).  


ORDER

Service connection for Koch's disease is denied.

Service connection for pneumonia is denied.

Service connection for hearing loss disability is denied.

Service connection for diabetes mellitus is denied.

Service connection for bronchitis is denied.

SMC based on the need for regular aid and attendance of 
another person is denied.


REMAND

As to the issue of entitlement to SMC based on housebound 
status, while the record reflects that the RO has informed 
the veteran of the regulations implementing the VCAA and has 
provided him with notice required under the VCAA in response 
to his claim for SMC based on a need for regular aid and 
attendance, the RO has not provided him with the notice 
required in response to his claim for SMC based on housebound 
status.  

As to the issues of whether new and material evidence has 
been received to reopen claims of service connection for 
lumbago with neuralgia, rheumatoid arthritis, cataract, 
hyperopic compound astigmatism, malnutrition, and peripheral 
neuropathy or polyneuritis, existing law and regulations 
mandate a return of this file to the RO for due process 
considerations.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
essentially stated that VA must notify a claimant of the 
evidence and information that is necessary to reopen a claim 
and of what evidence and information is necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  Review of the claims file reveals 
that notice in this regard to date is incomplete.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issue of 
entitlement to SMC based on housebound 
status, the RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

With respect to the issues of whether new 
and material evidence has been received 
to reopen claims seeking service 
connection for lumbago with neuralgia, 
rheumatoid arthritis, cataract, hyperopic 
compound astigmatism, malnutrition, and 
peripheral neuropathy or polyneuritis, 
the RO should issue a letter which 
includes notification of the evidence of 
record, notification of the information 
that is necessary to establish service 
connection for lumbago with neuralgia, 
rheumatoid arthritis, cataract, hyperopic 
compound astigmatism, malnutrition, and 
peripheral neuropathy or polyneuritis, 
and notice regarding the type of evidence 
and information necessary to reopen the 
claims, i.e., what type of evidence would 
be considered new and material.  

The RO should also provide the veteran 
notice regarding the degree of disability 
and effective dates of awards in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should then review the claim 
for SMC based on housebound status and 
the claims to reopen.  If any of these 
claims remains denied, the veteran and 
his representative should be furnished an 
appropriate Supplemental Statement of the 
Case, and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


